

115 S2895 IS: Quindaro Townsite National Historic Landmark Act
U.S. Senate
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2895IN THE SENATE OF THE UNITED STATESMay 22, 2018Mr. Roberts introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo designate the Quindaro Townsite National Historic
 Landmark, and for other purposes.1.Short titleThis Act may be cited as the Quindaro Townsite National Historic Landmark Act.2.FindingsCongress finds that—(1)the town of Quindaro was founded in 1857, in the Territory of Kansas, with the specific intent of aiding the Free-State movement in the struggle over whether to admit Kansas to the Union as a free State or a slave State;(2)as a result of the circumstances described in paragraph (1), the town of Quindaro played an important role in the history of Kansas and the broader debate over slavery in the United States;(3)the town of Quindaro was a key site during the conflict, known as the Bleeding Kansas conflict, serving as a safe port of entry into Kansas on the Missouri River for people opposed to slavery;(4)the town of Quindaro also acted as an important piece of the Underground Railroad, allowing runaway slaves to escape to freedom in Kansas;(5)since the first excavation of the Quindaro Townsite, the area has yielded a wealth of important artifacts that have contributed to the understanding of the town and the place of the town in history;(6)the Quindaro Townsite maintains a high level of archaeological integrity, with the potential for additional discoveries at the townsite in the future;(7)local government, private entities, and individual stakeholders in the area have invested time and resources to further the preservation of the physical remains of the town and the historical and cultural legacy of the town; and(8)the Quindaro Townsite fits the requirements for National Historic Landmark designation of—(A)possessing exceptional value in illustrating the history of the United States; and(B)providing the potential to yield new information about the history of the United States.3.DefinitionsIn this Act:(1)LandmarkThe term Landmark means the Quindaro Townsite National Historic Landmark designated by section 4(a).(2)SecretaryThe term Secretary means the Secretary of the Interior.(3)StateThe term State means the State of Kansas.4.Quindaro Townsite National Historic Landmark(a)DesignationThe Quindaro Townsite in Kansas City, Kansas, as listed on the National Register of Historic Places, is designated as the Quindaro Townsite National Historic Landmark.(b)Cooperative agreements(1)In generalThe Secretary, in consultation with the State, Kansas City, Kansas, and affected subdivisions of the State, may enter into cooperative agreements with appropriate public or private entities, for the purposes of—(A)protecting historic resources at the Landmark; and(B)providing educational and interpretive facilities and programs at the Landmark for the public.(2)Technical and financial assistanceThe Secretary may provide technical and financial assistance to any entity with which the Secretary has entered into a cooperative agreement under paragraph (1).(c)No effect on actions of property ownersDesignation of the Quindaro Townsite as a National Historic Landmark shall not prohibit any actions that may otherwise be taken by a property owner (including any owner of the Landmark) with respect to the property of the owner.(d)No effect on administrationNothing in this section affects the administration of the Landmark by Kansas City, Kansas, or the State.